Citation Nr: 1512993	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss that he contends had its onset during service as a result of exposure to excessive noise.  He has also admitted civilian noise exposure working as a machinist inspector.  He has also given a history of sustaining a concussion and the subsequent development of hearing loss as a result.  See October 2012 VA examination report, March 2013 VA addendum report, and October 2014 VA Hearing Transcript.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD Form 214 shows that he served as an aircraft mechanic, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Therefore, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes his exposure to noise in service.  

The question remains as to whether the Veteran has bilateral hearing loss that is associated with his now conceded in-service noise exposure.  A finding or diagnosis of hearing loss is not shown in the Veteran's service treatment records, including his January 1971 separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time immediately following service separation.  See VA Form 21-526, received in September 2012.  In fact, there are no pertinent clinical records associated with the Veteran's claims file until an October 2012 VA audio examination report.  At that time, the Veteran reported exposure to noise from jets while working on the flight line and from the rifle range without hearing protection.  After military service, he was exposed to additional noise in his civilian occupation as a machinist inspector, but was provided hearing protection.  The Veteran was diagnosed with bilateral sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded that the Veteran's current hearing impairment was less likely than not related to his service, including military noise exposure.  He referred to the Veteran's military enlistment and separation audio evaluations noting that both were within normal limits and that there was no significant shift in thresholds from induction to separation.  He also noted that there were no reports of any ear of hearing difficulties during military service.  The audiologist then explained that while the Veteran asserted military noise exposure as a cause of his current hearing loss, the normal exit examination and the subsequent positive history of occupational noise exposure made it is less likely than not due to military noise as there is no delayed onset of hearing loss.  See also March 2013 Addendum Report.

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss is related to service.  

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for complaints of hearing loss and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist acknowledged the Veteran's history of in-service noise exposure, but then determined that it was not the precipitant of his hearing loss.  However, in providing the negative opinion, he relied largely on the Veteran having normal hearing acuity at discharge from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.

On the other hand, the record also contains favorable evidence in the form of the Veteran's conceded in-service noise exposure (as is confirmed by his military duties) and his competent descriptions of hearing loss since service (assertions that he is considered competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  This supporting medical evidence places the pertinent record in relative equipoise.  In other words, based on the current record, the Board finds that it is not possible at this point to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology including occupational noise exposure subsequent to separation from active service.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran.

So in view of the Veteran's assertions and in light of the reasonable doubt raised in the record, the Board concludes that at least some of his hearing loss must be attributed to service.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


